—Order, Supreme Court, Bronx County (George Friedman, J.), entered April 16, 1999, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In light of the deposition testimony indicating that defendant’s superintendent may have had actual notice of the spill of liquid detergent on the lobby floor of defendant’s building as much as half-an-hour prior to plaintiffs accident, and in light of the deponents’ descriptions of that spill, the IAS Court properly found triable issues with respect to whether defendant had either actual or constructive notice of the hazard, as well as whether, if defendant did have notice of the hazard, its remedial measures were adequate (see, e.g., El-Taher v Memorial Hosp. for Cancer & Allied Diseases, 266 AD2d 92). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.